DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/21 has been entered.

Response to Amendment
4.	The rejection of Claim 22 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out ad distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 02/01/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 30 under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (JP 2009-021336 A) as set forth in the Non-Final Rejection filed 02/01/21 is NOT withdrawn in view of the Applicant’s arguments.

6.	The rejection of Claims 15-18, 21, 23, and 29 under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (JP 2009-021336 A) in view of Nowatari et al. (US 2011/02333530 A1) as set forth in the Non-Final Rejection filed 02/01/21 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (JP 2009-021336 A).	
Yasukawa et al. discloses an organic electroluminescent (EL) device comprising the following layers:  anode, light-emitting layer, electron-transporting layer, and cathode ([0030]); the electron-transporting layer comprises compounds of the following form:

    PNG
    media_image1.png
    177
    280
    media_image1.png
    Greyscale

([0033]) where Cz = carbazolyl, Ar = arylene or heteroarylene group, and X1-3 = CR or N (at least one being nitrogen) ([0034]).  An embodiment is disclosed:  

    PNG
    media_image2.png
    235
    400
    media_image2.png
    Greyscale

(page 72).  Yasukawa et al. discloses that the light-emitting layer comprises a host material combined with (phosphorescent)) dopant material represented by general formula (A) ([0158], [0173]-[0176], [0240]); they are combined into a mixture ([0172]).  Yasukawa et al. discloses that the host material “is not particularly limited,” and is a carbazole derivative or nitrogen-containing heterocyclic compound with electron-transporting ability ([0160], [0166]).  However, Yasukawa et al. does not explicitly HB-62 (above) such that Y1 = O, A = CR1 (with R1 = hydrogen), L = single bond, HetAr = formula (2) as defined by the Applicant (with X = N or CR2; R2 = aromatic ring system having 6 aromatic ring atoms (phenyl)), and N1 = formula (6) as recited by the Applicant (with A = W = CR1 (with R1 = H)).  The motivation is provided by the fact that the modification merely involves change in the substitution position of the substituted triazinyl group (by one position on the dibenzofuran group), producing a positional isomer which can be expected to have highly similar chemical and physical properties (and also can be easily envisioned from Yasukawa et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.  

10.	Claims 15-18, 21, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (JP 2009-021336 A) in view of Nowatari et al. (US 2011/0233530 A1).
	Yasukawa et al. discloses an organic electroluminescent (EL) device comprising the following layers:  anode, light-emitting layer, electron-transporting layer, and cathode ([0030]); the electron-transporting layer comprises compounds of the following form:

    PNG
    media_image1.png
    177
    280
    media_image1.png
    Greyscale

([0033]) where Cz = carbazolyl, Ar = arylene or heteroarylene group, and X1-3 = CR or N (at least one being nitrogen) ([0034]).  An embodiment is disclosed:  

    PNG
    media_image2.png
    235
    400
    media_image2.png
    Greyscale

(page 72).  Yasukawa et al. discloses that the light-emitting layer comprises a host material combined with (phosphorescent)) dopant material represented by general formula (A) ([0158], [0173]-[0176], [0240]); they are combined into a mixture ([0172]).  Yasukawa et al. discloses that the host material “is not particularly limited,” and is a carbazole derivative or nitrogen-containing heterocyclic compound with electron-transporting ability ([0160], [0166]).  However, Yasukawa et al. does not explicitly disclose 1) an embodiment fully encompassed by formula (1) as defined by the Applicant, particularly in regards to the substitution position of the “-L-HetAr” group 2) nor that a compound of formula (1) as recited by the Applicant is in a mixture with a phosphorescent emitter. 
	Regarding point 1, it would have been obvious to modify HB-62 (above) such that Y1 = O, A = CR1 (with R1 = hydrogen), L = single bond, HetAr = formulae (2) and (2-2; R2 = aromatic ring system having 6 aromatic ring atoms (phenyl)), and N1 = formulae (6) and (6-1) as recited by the Applicant (with A = W = CR1 (with R1 = H); m = 0); n = 0 of formula (1a) as defined by the Applicant; R1 = hydrogen of formulae (1b) to (1g) as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves change in the substitution position of the substituted triazinyl group (by one position on the dibenzofuran group), producing a positional isomer which can be expected to have highly similar chemical and physical properties (and also can be easily envisioned from Yasukawa et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.  However, Yasukawa et al. does not explicitly disclose a compound of formula (1) as recited by the Applicant that is in a mixture with a phosphorescent emitter.
	Regarding point 2, Nowatari et al. discloses an organic EL device discloses a light-emitting layer wherein the method of emission involves dispersion of phosphorescent dopant material in a host material; compounds having an electron-transporting property are used as host material, including carbazole derivatives ([0104]-[0105]).  It would have been obvious to utilize the inventive compounds as disclosed by Yasukawa et al. (such as HB-62) also as host material in its organic EL device.  The motivation is provided by the disclosure of Nowatari et al., which teaches the viability of using such electron-transporting compounds as host material in the light-emitting layer of an organic EL device (that is combined with phosphorescent dopant material), thus rendering the production predictable with a reasonable expectation of success.

Allowable Subject Matter
11.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Yasukawa et al. (JP 2009-021336 A), which discloses an organic electroluminescent (EL) device comprising the following layers:  anode, light-emitting layer, electron-transporting layer, and cathode ([0030]); the electron-transporting layer comprises compounds of the following form:

    PNG
    media_image1.png
    177
    280
    media_image1.png
    Greyscale

([0033]) where Cz = carbazolyl, Ar = arylene or heteroarylene group, and X1-3 = CR or N (at least one being nitrogen) ([0034]).  An embodiment is disclosed:  

    PNG
    media_image2.png
    235
    400
    media_image2.png
    Greyscale

(page 72).  However, it is the position of the Office that neither Yasukawa et al. singly nor in combination with any other prior art provides sufficient motivation to produce the device as recited by the Applicant, particularly in regards to the nature of the specific N1 group.

Response to Arguments
12.	The Applicant has argued starting on page 14 for unexpected results based on the Rule 1.132 Declaration filed 03/02/20.  Applicant's arguments have been fully considered but they are not persuasive.  Firstly, the data is not commensurate with the scope of the prior art as the tested compounds contain a phenyl group attached to the carbazolyl substituent group.  Notice that a phenyl group is in a distinct chemical class compared to that of a hydrogen (as found in HB-62 as disclosed by Yasukawa et al.).  Secondly, it is the position of the Office that the data (using the single inventive compound in Example E1 utilizing compound EG1) is not commensurate with the scope of the claims.  Notice particularly the full scope of formula (1) as defined by the Applicant wherein, as an example, HetAr = any one of formulae (2)-(4) (i.e., chemically distinct than that of 3,5-diphenyltriazinyl) as well as the full scope of A and L.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786